United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                      January 5, 2007

                           FOR THE FIFTH CIRCUIT                  Charles R. Fulbruge III
                           _____________________                          Clerk
                                No. 06-51365
                              Summary Calendar
                           _____________________




UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
HERMILO LEON-GARCIA
                   Defendant - Appellant


                        ---------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        ---------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that appellant’s unopposed motion to vacate

sentence is GRANTED.       IT IS FURTHER ORDERED that appellant’s un-

opposed motion to remand the case to district court for resen-

tencing in light of Lopez v. Gomez is GRANTED.                 IT IS FURTHER

ORDERED that appellant’s unopposed motion to issue the mandate



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4
immediately upon entry of the court’s opinion is GRANTED.